Citation Nr: 1726049	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-38 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was scheduled for a Travel Board hearing in July 2010.  The record indicates that the Veteran in a July 2010 correspondence requested that the hearing will be cancelled and that the Board will proceed with making a decision on his case.  

In a December 2010 decision, the Board remanded the case for further development; however, because there was no substantial compliance with the Board's remand directives, the case was remanded for an additional time in May 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional records and to afford the Veteran a VA compensation examination in connection with his TDIU claim.  

The Veteran contends that he has been unable to obtain or maintain substantially gainful employment since 1995 as a result of his service-connected disabilities.  He is service connected for an anxiety disorder, left ankle disability, lumbar spine disc disease, right knee disability, left knee disability, right hip disability, and a left hip disability,  that form a combined rating of 70 percent, effective July 14, 2010.  Thus, as of such date, he meets the percentage schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).
The Board first notes that the record appears to contain incomplete SSA records, which could be particularly pertinent to the TDIU claim at issue.  Specifically, the during the Veteran's September 2007 VA spine compensation examination, it was indicated that the Veteran was in receipt of Social Security Disability benefits due to cervical spine degenerative disc disease (DDD).  However, the Social Security Administration (SSA) records currently in the Veteran's claims file also mention his lumbar spine disability, a disability for which he is service connected.  Additionally, the Board notes that the SSA records associated with the current file are only dated from 1996 to 1999 and do not include a "notice of award" or a "notice of decision," but rather only a mentioning of hearing and application for reconsideration.  As such, these records appear to be incomplete and obtaining any updated records is necessary.  Therefore, the Board finds that any outstanding SSA records may contain additional records pertinent to the service-connected lumbar spine disability. 

The Veteran asserts that he is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  In that regards, the Board notes that during a July 2009 VA spine compensation examination the examiner noted that the Veteran is unemployed and indicated that his lumbar spine has severe effects on usual daily activities such as chores, shopping, and traveling.  Lastly, a March 2013 VA mental health compensation examination indicated that the Veteran's depression results in occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that it is necessary that the Veteran be afforded an updated VA examination in connection with his claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify any additional evidence necessary to substantiate his TDIU claim. 

2.  Obtain and associate with the file the Veteran's claims file any outstanding VA medical records from 2007 to present. 

2.  Obtain and associate with the file the Veteran's updated SSA records from 1999 to present. 

3.  Thereafter, schedule a VA examination to be conducted by a suitable examiner to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

**The Veteran's service-connected disabilities are: anxiety disorder, left ankle disability, lumbar spine disc disease, right knee disability, left knee disability, right hip disability, and a left hip disability.

After reviewing the claims file, particularly to include SSA records and the July 2009 and March 2013 VA examination reports, the examiner is asked to:

(a)  Evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  

Specifically, the examiner should assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

(b) Also address whether the Veteran's service-connected disabilities alone or in combination are so disabling as to render him unable to obtain or maintain substantially gainful employment. 

(c)  In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




